PER CURIAM.
We affirm the hearing officer’s order limiting Appellants’ recovery against the Securities Guaranty Fund to $10,000 per claimant. Fla. Stat. § 517.141 (1989). Appellants filed multiple claims in excess of $10,000 for losses that arose out of the same transaction, conduct, or occurrence. We apply a 1992 amendment to section 517.141 retroactively to aid in clarifying the legislative intent that recovery on multiple claims against the fluid which arise out of the same transaction, conduct, or occurrence, is limited to $10,000 per claimant. Fla. Stat. § 517.141(4)(Supp.l992); see also In re: First Park Equities, Inc., Administrative Proceeding No. 823-S-1/88 (Fla.Dep’t.Bank.Fin. May 3, 1988); In re Michelin & Co., Administrative Proceeding No. 1471-S-3/91 (Fla.Dep’t.Bank.Fin. October 9, 1991).
STONE, C.J., and GUNTHER and SHAHOOD, JJ., concur.